Citation Nr: 0123876	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-20 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appellant has qualifying service for pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran's service records reflect that he had active 
service from June 1962 to April 1964.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which determined that the veteran did not have 
qualifying service for VA pension benefits.

The veteran was scheduled to appear at a hearing in 
Washington D.C. before the undersigned Member of the Board in 
August 2001, but failed to report.  He has not requested that 
the hearing be rescheduled.  


FINDING OF FACT

The appellant had no wartime service.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for pension benefits. 38 U.S.C.A. §§ 101, 
1501(4), 1521 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.2, 3.3 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under 38 U.S.C.A. § 1521(a), VA pension benefits shall be 
paid to each veteran of a period of war who meets the service 
requirements of this section (as prescribed in subsection (j) 
of this section) and who is permanently and totally disabled 
from nonservice-connected disability.  The service 
requirements for pension are met if an individual served in 
the active military, naval or air service (1) for 90 days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service- 
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3 (2001).

Beginning and ending dates of each war period are set forth 
in 38 C.F.R. § 3.2.  The term "period of war" in reference to 
pension entitlement under 38 U.S.C.A. § 1521 includes the 
Vietnam era, from February 28, 1961 to May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964 and ending on May 7, 1975, inclusive, is 
applicable in all other cases.  38 C.F.R. § 3.2.

As indicated above, in order to be eligible for a nonservice-
connected pension, an individual must have served on active 
duty during a period of war.  The evidence reflects and the 
veteran does not dispute that he served on active duty from 
June 1962 to April 1964 and that he did not serve in Vietnam.  
The appellant has argued that his participation in activities 
related to the Cuban Missile Crisis should be considered as 
active service during a period of war.  As set forth above, 
such service does not qualify as wartime service.  The 
pertinent facts in this case are not in dispute and the law 
is determinative.  Therefore, the veteran's claim must be 
denied because it is without legal merit.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Since the RO's most recent consideration of 
the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the service requirements for pension benefits.  All evidence 
pertinent to the issue on appeal has been obtained.  
Moreover, the facts pertinent to this claim are not in 
dispute and the law is dispositive.  Therefore, there is no 
evidence or information which could be obtained to 
substantiate the veteran's claim.  Accordingly, there is no 
prejudice to the veteran as a result of the Board denying 
this claim without first affording the RO an opportunity to 
consider the claim in light of the regulations implementing 
the VCAA.



ORDER

The Board having determined that the appellant does not have 
qualifying service for pension benefits, the appeal is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

